                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


SHANNON LEWANDOWSKI,

               Plaintiff,

       v.                                                    Case No. 16C1089

CITY OF MILWAUKEE,

               Defendant.


  DEFENDANT’S PROPOSED FINDINGS OF FACT IN SUPPORT OF ITS MOTION FOR
                        SUMMARY JUDGMENT


       Defendant City of Milwaukee submits the following proposed findings of fact for the

limited purpose in support the City’s Motion for Summary Judgment.

   1. Shannon Lewandowski (“Lewandowski”) was an employee of the City of Milwaukee in

the Milwaukee Police Department (“MPD”) and most recently held the rank of detective. (Decl.

of Robin Pederson, April 22, 2019 (“Pederson Decl.”) ¶3.)

   2. On January 19, 2015, while on duty and operating a department owned vehicle,

Lewandowski was involved in an auto collision with a civilian owned and operated vehicle.

(Pederson Decl. ¶4.)

   3. Exhibit 1 is a true and correct copy of a memo from Sgt. Adam Zieger dated March 7.

(Pederson Decl. ¶5.)

   4. On January 29, 2015, the MPD Internal Affairs Division (“IAD”) opened an internal

investigation targeting Lewandowski regarding an allegation of misconduct in public office as it

related to the circumstances surrounding the auto collision. (Pederson Decl. ¶5.) (Ex. 1.)




         Case 2:16-cv-01089-WED Filed 04/22/19 Page 1 of 9 Document 78
   5. Specifically, regarding ¶4 above, the IAD was investigating whether Lewandowski was

operating her department vehicle according to state law and department policy, and whether

Lewandowski was responding to official department business. (Pederson Decl. ¶7.)

   6. Exhibit 2 is a true and correct copy of a letter from Michael Brunson dated November 20,

2015. (Pederson Decl. ¶9.)

   7. On or around November 2015, the IAD expanded its initial investigation to look into an

allegation that Lewandowski failed to be forthright and candid in connection with the accident

investigation and related internal investigation. (Pederson Decl. ¶8.) (Ex. 2.)

   8. Exhibit 3 is a true and correct copy of Personnel Order 2015 – 150. (Pederson Decl. ¶10.)

   9. On December 16, 2015, the three charges against Lewandowski were found to be

substantiated by the Chief of Police pursuant to the internal investigation. (Pederson Decl. ¶11.)

(Ex. 3.)

   10. The Chief issued discipline for the charges, including a five day suspension for one

charge, a 30 day suspension for another, and discharge for the final charge of failure to be

forthright and candid. (Pederson Decl. ¶12.)

   11. Exhibit 4 is a true and correct copy of Lewandowski’s appeal to the FPC. (Pederson Decl.

¶13.)

   12. Lewandowski appealed the Chief’s discipline decision to the Milwaukee Fire and Police

Commission (“FPC”). (Pederson Decl. ¶14.) (Ex. 4.)

   13. The FPC held a hearing regarding Lewandowski’s appeal of discipline on August 10 and

11, 2016. (Pederson Decl. ¶15.)

   14. Exhibit 5 is a true and correct copy of the transcripts in Lewandowski’s appeal to the

FPC. (Pederson Decl. ¶16.)



                                                 2

           Case 2:16-cv-01089-WED Filed 04/22/19 Page 2 of 9 Document 78
   15. At the hearing, Lewandowski presented testimony that the MPD investigations targeting

her and the discipline imposed by the Chief were due to sex discrimination and retaliation for

having engaged in protected activity. (Pederson Decl. ¶17.) (Ex. 5 at 266-67, 313-14, 318-19.)

   16. Furthermore, at the hearing, Lewandowski was provided ample opportunity to present

any and all defenses against the complaint filed against her, including any claims of employment

discrimination or retaliation in violation of any state or federal law, including the Wisconsin Fair

Employment Act or Title VII or other rights, including §1983. (Pederson Decl. ¶18.)

   17. On August 11, 2016, the commissioners voted and found unanimously, pursuant to the

seven just cause factors in Wis. Stat. §62.50, that Lewandowski had violated all of the charges

filed against her, and that discipline imposed by the Chief, including the discharge, should be

sustained. (Pederson Decl. ¶19.) (Ex. 5 at 439, 472-73.)

   18. Exhibit 6 is a true and correct copy of the decision of the FPC. (Pederson Decl. ¶20.)

   19. The decision reflects that there was consideration of all evidence presented by both sides

of comparable or similarly situated persons and the results of past disciplinary cases in order to

determine if there was justified or disparate treatment of Lewandowski. (Pederson Decl. ¶21.)

(See Ex 6.)

   20. The sixth just cause factor requires the commissioners to determine if the Chief applied

the rule or order fairly and without discrimination against Lewandowski. (Pederson Decl. ¶22.)

Wis. Stat. § 62.50(17)(b)6.

   21. The commissioners determined that the chief satisfied “the sixth standard by a

preponderance of the evidence.” (Pederson Decl. ¶23.) (Ex. 6 ¶30.)

   22. The commissioners specifically found that there was no evidence to support

Lewandowski’s claim of retaliation. (Pederson Decl. ¶24.) (Ex. 6 ¶24.)



                                                 3

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 3 of 9 Document 78
   23. On August 15, 2016, Lewandowski filed the instant action. (Pederson Decl. ¶25.) (ECF

No. 1)

   24. Exhibit 7 is a true and correct copy of the complaint filed in the discipline of

Lewandowski. (Pederson Decl. ¶26.)

   25. In the instant action, the claims and underlying factual record are the same as those

contained in the FPC discipline hearing, i.e., there is an identity of claims and issues between

them. (Pederson Decl. ¶27.) (See Ex. 7.)

   26. Lewandowski appealed the decision of the FPC to Milwaukee County Circuit Court, and

on January 13, 2017, filed its initial brief. (Pederson Decl. ¶28.)

   27. Exhibit 8 is a true and correct copy of Lewandowski’s initial brief. (Pederson Decl. ¶29.)

   28. In her initial brief, Lewandowski raises the issue of retaliation in a narrow context;

however, does not address discrimination directly. (Pederson Decl. ¶30.) (Ex. 8 at 6, 15.)

   29. Exhibit 9 is a true and correct copy of the Defendant’s brief in response. (Pederson Decl.

¶31.)

   30. Defendant’s brief contains no substantive discussion of discrimination or retaliation.

(Pederson Decl. ¶32.) (See Ex. 9.)

   31. Exhibit 10 is a true and correct copy of Lewandowski’s reply brief. (Pederson Decl. ¶33.)

   32. Lewandowski’s reply brief contains no substantive discussion of discrimination or

retaliation. (Pederson Decl. ¶34.) (See Ex. 10.)

   33. Exhibit 11 is a true and correct copy of the Decision and Order of the Circuit Court.

(Pederson Decl. ¶35.)

   34. On June 6, 2017, the Circuit Court affirmed the decision of the FPC. (Pederson Decl.

¶36.) (Ex. 11.)



                                                   4

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 4 of 9 Document 78
   35. The Circuit Court’s Decision and Order contains no substantive discussion of

discrimination or retaliation; however, it does note the sixth just cause factor. (Pederson Decl.

¶37.) (See. Ex. 11.)

   36. Exhibit 12 is a true and correct copy of the Wisconsin Appellate Court Access minutes to

Lewandowski’s appeal of the decision and order of the circuit court. (Pederson Decl. ¶38.)

   37. On August 7, 2017, the Appellate Court dismissed Lewandowski’s appeal for failure to

pay the filing fee, and thus no decision on the merits of her appeal to the Appellate Court was

made. (Pederson Decl. ¶39.) (Ex. 12.)

   38. The decisions of the FPC and the circuit court (Ex. 6; Ex. 11) constitute a final judgment

on the merits of their relative actions. (Pederson Decl. ¶40.)

   39. Exhibit 13 is a true and correct copy of Lewandowski’s answers to defendant City of

Milwaukee’s First Set of Interrogatories. (Pederson Decl. ¶41.)

   40. Exhibit 14 is a true and correct copy of the decision of the FPC in the appeal of Dennis

Trzcinski of Personnel Order 2015-136. (Pederson Decl. ¶42.)

   41. Exhibit 15 is a true and correct copy of the list of witnesses and documentary discovery

provided to Lewandowski in compliance with state law to provide all exculpatory evidence in

advance of the appeal hearing conducted before the FPC. (Pederson Decl. ¶43.)

   42. Exhibit 16 is a true and correct copy of the scheduling order issued by the FPC in the

underlying appeal of discipline by Lewandowski, which provides for prehearing discovery.

(Pederson Decl. ¶44.)

   43. Exhibit 17 is a true and correct copy of the report and exhibits of an independent

investigator hired by the FPC to investigate the discrimination and retaliation complaints of

Lewandowski. (Pederson Decl. ¶45.)



                                                 5

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 5 of 9 Document 78
   44. Exhibit 18 is a true and correct copy of motions, briefs, and decisions of prehearing

motions brought by Lewandowski in relation the underlying appeal of discipline. (Pederson

Decl. ¶46.)

   45. Exhibit 19 is a true and correct copy of emails showing discovery requests of

Lewandowski’s attorney in the underlying appeal of discipline, and compliance therewith.

(Pederson Decl. ¶47.)

   46. Exhibit 20 is a true and correct copy of request for subpoenas by Lewandowski in the

underlying appeal of discipline, which the FPC was mandated to serve at its expense, Wis. Stat.

§62.50(16). (Pederson Decl. ¶48.)

   47. Exhibit 21 is a true and correct copy of the City’s initial disclosures and documents in the

instate matter. (Pederson Decl. ¶49.)

   48. Exhibit 22 is a true and correct copy of Lewandowski’s initial disclosures in the instant

matter. (Pederson Decl. ¶50.)

   49. Edward Flynn was employed by the City of Milwaukee in the Milwaukee Police

Department as the Chief of Police from 2008 to 2018. (Edward Flynn Decl., April 16, 2019

(“Flynn Decl.”) ¶1.)

   50. Chief Flynn was the final decision-maker regarding discipline decisions regarding

suspension, demotion, and discharge of sworn members of the department. (Flynn Decl. ¶2.)

   51. Chief Flynn reviewed the internal investigation against then-Detective Shannon

Lewandowski in MPD IAD #2015-0032. (Flynn Decl. ¶3.)

   52. Chief Flynn charged Lewandowski with an integrity violation, for failing to be forthright

and candid during her PI-21 interview based on the evidence and information available to him

through the internal investigation. (Flynn Decl. ¶4.)



                                                 6

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 6 of 9 Document 78
   53. Chief Flynn decided to discharge Lewandowski for her integrity violation. (Flynn Decl.

¶5.)

   54. Chief Flynn documented his discharge decision in Personnel Order 2015-150, issued

December 16, 2015. (Flynn Decl. ¶6.)

   55. Chief Flynn’s decision to discharge Lewandowski for her integrity violation was based

upon, although not limited by enumeration, the seriousness and nature of the charge, and the

facts and circumstances underlying the charge as established in the internal investigation. (Flynn

Decl. ¶7.)

   56. Chief Flynn also took into consideration, not limited by enumeration, Lewandowski’s

record of service, discipline history, and any relevant comparators. (Flynn Decl. ¶8.)

   57. As to comparators, Chief Flynn commonly discharged sworn members of the department

for integrity charges that implicated a member’s honesty, forthrightness, and trustworthiness, in

accord with his belief that these traits are integral and essential components to the character of

members of the department in whom the public invests its trust. (Flynn Decl. ¶9.)

   58. Chief Flynn’s decision to discharge Lewandowski was not because of, based on, or

influenced in any manner whatsoever upon, her sex. (Flynn Decl. ¶10.)

   59. Chief Flynn would have discharged Lewandowski if her sex had been different and

everything else had remained the same. (Flynn Decl. ¶11.)

   60. Chief Flynn’s decision to discharge Lewandowski was not because of, based on, or

influenced in any manner whatsoever upon, the fact that she filed various complaints of sexual

harassment and discrimination in the workplace, or any other protected activity, prior to his

discharge decision. (Flynn Decl. ¶12.)




                                                  7

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 7 of 9 Document 78
   61. Chief Flynn would have discharged Lewandowski if she had not filed any complaints or

engaged in any other protected activity and everything else had remained the same. (Flynn Decl.

¶13.)

   62. Chief Flynn does not now, nor has he ever, possessed information, knowledge, or a

belief, and he therefore denies, that his discharge decision was influenced by any person who did

maintain a discriminatory or retaliatory animus or motive towards Lewandowski. (Flynn Decl.

¶14.)

   63. Chief Flynn does not now, nor has he ever, possessed information, knowledge, or a

belief, and he therefore denies, that his discharge decision, or any component of the internal

investigation or other factor that led to his discharge decision, violated Lewandowski’s First or

Fourteenth Amendment rights, or any other rights under the U.S. Constitution or other law.

(Flynn Decl. ¶15.)

   64. Exhibit 23 is a true and correct copy of the personnel order, revised personnel order, and

complaint filed in the matter of the appeal of discipline by Police Officer Alexander C. Ayala

regarding Personnel Order 2007-212. (Pederson Decl. ¶51.)

   65. Lewandowski’s production of documents in response to the City’s demand for

documents, and reference in her response to interrogatories contained in Exhibit 13 contained

over 2900 pages comprising 181 documents, and was provided without specification or

delineation as to what response each document was in response to. (Pederson Decl. ¶52.)

        Dated and signed at Milwaukee, Wisconsin 22 day of April, 2018.


                                                     GRANT F. LANGLEY
                                                     City Attorney

                                                     s/ ROBIN A. PEDERSON
                                                     Assistant City Attorney

                                                 8

         Case 2:16-cv-01089-WED Filed 04/22/19 Page 8 of 9 Document 78
                                  State Bar No. 01045759
                                  Attorneys for Defendant
                                  Milwaukee City Attorney’s Office
                                  800 City Hall
                                  200 East Wells Street
                                  Milwaukee, WI 53202
                                  Telephone: (414) 286-2601
                                  Fax: (414) 286-8550
                                  Email: rpederson@milwaukee.gov




                              9

Case 2:16-cv-01089-WED Filed 04/22/19 Page 9 of 9 Document 78
